DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claims 7 and 8: Both claims 7 and 8 recite the phrase “a heart sound signal.”  It is unclear if such a signal acquired by the microphone is the same as the electrical signal recited in claim 1, “a an electrical signal.”  In the case that both phrases refer to the same signal, this would result in a case of double inclusion (see MPEP 2173.05(o)), which indicates that a matter of indefiniteness towards a claim if there exists a positive recitation of the same component twice, particularly in distinct ways.
Examiner notes that to amend this indefiniteness rejection, the phrase “a heart sound signal acquired by the microphone” recited in claims 7 and 8 should instead read as “the electrical signal” or a variation which clearly links that the electrical signal arises from the conversion of a heart sound of the subject via the microphone recited in claim 1.
 
Response to Amendment
The amendment filed February 18, 2022 has been entered.  Claims 1, 3, 7, and 8 are pending in the application.  Applicant’s amendments to the Specification have overcome the objections to the Specification previously applied in the Final Office Action mailed October 21, 2021.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over:
David et al. (U.S. 2007/0276213 A1) (hereinafter – David)
Kinast (U.S. 9,408,542 A1) (hereinafter – Kinast)
Lamego et al. (U.S. 2013/0023775 A1) (hereinafter – Lamego).
Re. Claim 1: David teaches a vital signs measurement device comprising:
a cuff for measuring blood pressure that presses on a certain measurement part of a subject (Fig. 2: blood-pressure cuffs 16, 18; Fig. 3-5: alternatively or additionally, entirety of sleeve device comprising two blood-pressure cuffs);
a probe that irradiates a biological tissue having a bloodstream of the subject with a light to detect optical information of a transmitted light or a reflected light (Fig. 2: IR SpO2 device 36 or plethysmography device 38);
a digital stethoscope including a microphone that converts a heart sound of the subject into an electrical signal (Fig. 3: microphones 50, 52 attached to ventral side of wrist; Examiner notes that the entirety of the sleeve device comprising microphones may alternatively be considered a digital stethoscope since it comprises parts which may perform the same function),
a plurality of electrodes that contact a skin of the subject and detect physical electrical potentials (Fig. 3: ECG electrodes 30; Fig. 5: additional ECG electrode 14); and
a device body (Fig. 2: central control unit 24), wherein the device body:
measures a blood pressure of the subject by increasing and decreasing a cuff pressure in the cuff (Paragraph 0031: control of inflation, deflation, and measurement of non-invasive blood pressure);
measures at least any one of a blood oxygen saturation level and a pulse of the subject based on the optical information detected by the probe (Paragraph 0036: control of SpO2 device; Paragraph 0037: control of PPG sensor); and
measures the electrocardiogram of the subject based on the physical electrical potentials detected by the plurality of the electrodes (Paragraph 0032: recording of ECG in central control unit 24),

wherein at least one of the plurality of electrodes is provided to 
a part contacting the skin of the subject in the probe (Figs. 2, 3: electrodes positioned in same location on finger as IR SpO2 device 36 or plethysmography device 38), 
or the digital stethoscope; (Figs. 2-5: electrodes also provided to the digital stethoscope, i.e., the entirety of the sleeve);
wherein at least one of the plurality of electrodes is provided to a part contacting the skin of the subject in the chest piece (Fig. 5), and
David does not teach wherein the cuff and the probe are separated from each other so that the probe can be mounted on the fingertips of one arm of the subject while the cuff is wound around another arm of the subject.
Kinast teaches analogous art in the technology of multi-parameter monitoring (Abstract).  Kinast teaches a system comprising an optical sensor as well as a blood pressure cuff, particularly wherein the cuff and the probe are separated from each other so that the probe can be mounted on the fingertips of one arm of the subject while the cuff is wound around another arm of the subject (Fig. 5A: optical sensor 552 and cuff 522 located in separate areas; Fig. 7: exemplary positions of optical sensor 708 and cuff 710).
Although David teaches the cuff and probe attached to the same sleeve and glove system, as shown in Figs. 2-5, making a component such as the probe separable from the cuff/sleeve would be obvious since doing so would allow for greater flexibility in placement of the probe for sensing purposes.  In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
	David in view of Kinast do not teach the invention wherein the probe and the chest piece digital stethoscope are removably combined with each other by a physical structure or a magnetic force from magnets.
The concept of mounting optical probe structures onto a body-attachment portion is taught by Lamego in Paragraph 0008: “The sensor has a fixed sensor portion with emitters and a detector and a removable sensor portion magnetically attachable to and detachable from the fixed sensor portion.”  Lamego teaches analogous art in the technology of detecting, recording, and measuring means worn on a body’s surface (18A).
It would have been obvious to one having skill in the art before the effective filing date to have modified David in view of Kinast to include the use of magnetic sensors to attach any sensor component to an overall mounting structure (which in combination with a neck sling, forms a chest piece) to include the use of magnets, the motivation being that magnets have a directionality with regards to their magnetic force that allows for self-alignment and correct orientation of a probe to a receiving mounting structure (Paragraph 0034).  The use of a magnetic mount not only allows for self-alignment and quick 
Examiner further notes that making a component separable or integral with one another are obvious matters of design choice:
Making separable:  “In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” 
Applicant’s position that the advantage that “the physical or magnetic unification of the probe (30) and chest piece (40) makes it easier to handle the combination of them with one hand” is not a novel or unexpected result.
Re. Claim 3: David teaches the invention according to claim 1.  David further teaches the invention further comprising a thermometer (Fig. 2: temperature sensor 40).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over:
David et al. (U.S. 2007/0276213 A1) (hereinafter – David)
Kinast (U.S. 9,408,542 A1) (hereinafter – Kinast)
Lamego et al. (U.S. 2013/0023775 A1) (hereinafter – Lamego)
Kale et al. (U.S. 2017/0188978 A1) (hereinafter -- Kale).
Re. Claim 7: David, Kinast, and Lamego teach the invention according to claim 1.  David further teaches the invention wherein the device body extracts one time slot of both or any one of a systole and a diastole of a heart of the subject from the electrocardiogram (Paragraph 0012: measuring systolic and diastolic time intervals from an ECG).  David does not teach the invention further determining whether there is a heart murmur in the heart sound in the time slot extracted from a heart sound signal acquired by the microphone.
Kale teaches the invention further determining whether there is a heart murmur in the heart sound in the time slot extracted from a heart sound signal acquired by the microphone (Fig. 5, described in Paragraph 0048: extraction of murmurs which may occur during a cardiac cycle, including identified systolic and diastolic intervals from ECG signals).  Kale teaches analogous art in the technology of optical measurement of hemodynamic properties (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified David to include identification of heart sounds relative to identified ECG time intervals, the motivation being that doing so allows for differentiation of possible sources of the detected sounds, which provide clinically relevant information for evaluating cardiac dysfunction (Paragraphs 0030, 0034).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over: 
David et al. (U.S. 2007/0276213 A1) (hereinafter – David) 
Kinast (U.S. 9,408,542 A1) (hereinafter – Kinast)
Lamego et al. (U.S. 2013/0023775 A1) (hereinafter – Lamego)
Kale et al. (U.S. 2017/0188978 A1) (hereinafter -- Kale) 
Akselrod et al. (U.S. 6,280,390 B1) (hereinafter – Akselrod).
Re. Claim 8: David, Kinast, and Lamego teach the invention according to claim 1.  David also teaches the invention wherein the device body extracts time slots of a systole and a diastole of a heart of the subject from the electrocardiogram (Paragraph 0012: measuring systolic and diastolic time intervals from an ECG).  David does not teach the invention further determining whether there is a heart murmur in the heart sound in the time slot extracted from a heart sound signal acquired by the microphone.
Kale teaches the invention further determining whether there is a heart murmur in the heart sound in the time slot extracted from a heart sound signal acquired by the microphone (Fig. 5, described in Paragraph 0048: extraction of murmurs which may occur during a cardiac cycle, including identified systolic and diastolic intervals from ECG signals).  Kale teaches analogous art in the technology of optical measurement of hemodynamic properties (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified David, Kinast, and Lamego to include identification of heart sounds relative to identified ECG time intervals, the motivation being that doing so allows for differentiation of possible sources of the detected sounds, which provide clinically relevant information for evaluating cardiac dysfunction (Paragraphs 0030, 0034).
David, Kinast, Lamego, and Kale do not teach the invention acquiring a difference in the blood pressures of the subject in the systole and the diastole.
Akselrod further teaches the invention acquiring a difference in the blood pressures of the subject in the systole and the diastole (Col. 19: “By integrating the diastolic point and the systolic point, a pressure difference between the systole and diastole can be obtained, which is equal to the pulse pressure…”).  Akselrod teaches analogous art in the technology of optical measurement of hemodynamic properties (Abstract).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nitzan (U.S. 6,120,459) – Figs. 4, 18, 19: separate cuff and finger oximetry locations; Fig. 8: embodiment with a single cuff and oximeter on separate limbs
Li et al. (U.S. 2014/0243612 A1) – Fig. 1: cuff 104 and finger probe 106 are separate entities capable of being placed on opposite limbs; Paragraph 0050: probe is a combination pulse-oximeter and ECG device.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791